Hammond, J.
Action by appellee against appellants to enforce the lien of a ditch assessment. The proceedings were had under the law of 1881, prior to the amendments of 1883, regulating such proceedings in circuit courts. For the reasons given in Wishmier v. State, etc., 97 Ind. 160, the judgment will have to be reversed, on account of the insufficiency ■of the complaint.
There is another ground, not specifically considered in that *59case, for holding the complaint bad, and that is that there was not filed with it a copy of the assessments made by the commissioner of drainage who was charged with the construction of the work. Crist v. State, ex rel., 97 Ind. 389; sections 4277-8, R. S. 1881. It may be suggested, however, that as to proceedings had after the statutory amendments of 1883, it is necessary to file with a complaint for the collection of assessments a copy of the assessments made by the commissioners of drainage as confirmed and approved by the court, with a copy of the order of approval. Section 6, as amended by section 5, Acts 1883, p. 179.
Filed Oct. 18,1884.
In actions of this kind it is essential to file with the complaint a copy of the assessment which creates the lien. West v. Bullskin, etc., Co., 19 Ind. 458; Alkire v. Timmons Ditching Co., 51 Ind. 71; Jerrell v. Etchison Ditching Ass’n, 62 Ind. 200; Busenbark v. Etchison Ditching Ass’n, 62 Ind. 314.
Reversed, with costs, with instruction to sustain the demurrer to the complaint, and for further proceedings.